DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to cancel claims 7, 11, 15, 18 and 20, filed 02/28/2022, have made the drawing objections of claims 7, 11, 15, 18 and 20 moot.  The drawing objections of 10/26/2021 have been withdrawn.
Drawings
The drawings were received on 02/28/2022.  These drawings are ACCEPTABLE.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NORMAN P. SOLOWAY on 04/19/2022.
The application has been amended as follows: 

Drawings 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “27c” has been used to designate both the grouping of elements 25 & 26 in some figures and the grouping of elements 26b & 25b in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: --As illustrated in the annotated Figure 3 of the instant application below, element number 25b should be deleted; and element number 27c should indicate the grouping of element 25 and 26.--.  

    PNG
    media_image1.png
    1186
    908
    media_image1.png
    Greyscale

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claims
Amendments to the Claims:
Claim 1 has been amended to state:
	--1. A capacity control valve that controls a flow rate or pressure of a variable capacity compressor in accordance with a valve opening degree of a valve portion, the capacity control valve being characterized by comprising:
a valve main body having a first communication passage through which a fluid of first pressure passes, a second communication passage arranged adjacent to the first communication passage, the second communication passage through which a fluid of second pressure passes, a third communication passage through which a fluid of third pressure passes, and a main valve seat arranged in a valve hole which provides communication between the second communication passage and the third communication passage, wherein the first pressure is suction pressure of the variable capacity compressor, the second pressure is discharge pressure of the variable capacity compressor, and the third pressure is a pressure of a crank chamber of the variable capacity compressor;
a pressure-sensitive body arranged in the valve main body on the third communication passage side, wherein the pressure-sensitive body has a bellows and a flange at one end of the bellows, another end of the bellows is fixed to a partition that defines a valve chamber with the valve main body, and the pressure sensitive body expands and contracts according to the suction pressure which is transmitted to the pressure-sensitive body via an intermediate communication passage providing communication between the first communication passage and the third communication passage;
a solenoid that drives a rod having a pressing portion that presses the pressure-sensitive body, wherein the pressing portion has a brim portion on a first side in an axial direction facing the flange of the pressure-sensitive body and an end surface on a second side opposite to the first side in the axial direction;
a valve element having a first portion of the intermediate communication passage, a main valve portion to be separated from and connected to the main valve seat so as to open and close the valve hole, and a restrictor portion having a second portion of the intermediate communication passage; the restrictor portion and having a minimum communication passage wherein an opening area of the minimum communication passage a smallest opening area in the intermediate communication passage; and
a first spring that biases the valve element in the valve closing direction of the main valve portion, 
wherein the brim portion of the pressing portion presses on the flange of the pressure sensitive body, and ; wherein the restrictor mechanism adjusts an opening degree of the intermediate communication passage  between the end surface of the pressing portion and the restrictor portion, wherein the restrictor mechanism is a variable restrictor mechanism in which the opening degree of the intermediate communication passage is changed in accordance with an area of a clearance between the restrictor portion having the minimum communication passage and the end surface of the pressing portion, and
the rod is relatively moved with respect to the valve element so as to control an amount of separation between the pressing portion and the restrictor portion of the restrictor mechanism.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show either alone or in combination the limitations set forth in the independent claims, and specifically does not show the limitations:
Regarding Claim 1 	--wherein the pressing portion has a brim portion on a first side in an axial direction facing the flange of the pressure-sensitive body and an end surface on a second side opposite to the first side in the axial direction; the valve element having a first portion of the intermediate communication passage and the restrictor portion having a second portion of the intermediate communication passage; the restrictor portion having a minimum communication passage penetrating through a wall of the restrictor portion, wherein an opening area of the minimum communication passage is a smallest opening area in the intermediate communication passage; wherein the brim portion of the pressing portion presses on the flange of the pressure sensitive body; wherein the restrictor mechanism adjusts an opening degree of the intermediate communication passage between the end surface of the pressing portion and the restrictor portion, the opening degree of the intermediate communication passage is changed in accordance with an area of a clearance between the restrictor portion having the minimum communication passage and the end surface of the pressing portion, and (the rod is relatively moved with respect to the valve element ) so as to control an amount of separation between the pressing portion and the restrictor portion of the restrictor mechanism.--

The Prior Art
The closest prior art of record is Saeki USPN 9732874. 

    PNG
    media_image2.png
    810
    585
    media_image2.png
    Greyscale

Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1)

    PNG
    media_image3.png
    474
    599
    media_image3.png
    Greyscale

Annotated Figures 6A, 6B, and 6C of Saeki USPN 9732874 (Attached Figure 2)
Saeki USPN 9732874 discloses the limitations:
a valve main body 5 having a first communication passage 16 through which a fluid of first pressure passes, a second communication passage 14 arranged adjacent to the first communication passage, the second communication passage through which a fluid of second pressure passes, a third communication passage 12 through which a fluid of third pressure passes, and a main valve seat 20 arranged in a valve hole which 18 provides communication (as seen in Figure 1) between the second communication passage 14 and the third communication passage 12, wherein the first pressure (the fluid at pressure Ps) is suction pressure (it is, Ps) of the variable capacity compressor, the second pressure (the fluid at pressure Pd) is discharge pressure (it is, Pd) of the variable capacity compressor, and the third pressure (the fluid at pressure Pc) is a pressure of a crank chamber (it is, Pc) of the variable capacity compressor (Column 5 Line 20-30);
a pressure-sensitive body 6 arranged in the valve main body on the third communication passage side (it is, element 6 is in valve main body (5) at the same side of valve main body (5) as third communication passage 12, see Figure 1), wherein the pressure-sensitive body 6 has a bellows (45, Column 7 Line 16-21) and a flange (Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1) above) at one end of the bellows (Attached Figure 1), another end of the bellows (Attached Figure 1) is fixed to a partition 13 that defines a valve chamber 22 with the valve main body (elements 13 and 5 define chamber 22), and the pressure sensitive body 6 expands and contracts (element 6 is expanded and contracted based on the pressure Pc of chamber 22 surrounding it, Column 7 Line 10-40, Column 7 Line 59-Column 8 Line 5, Column 6 Line 31-39, Column 5 Line 66-Column 6 Line 6) according to the suction pressure (when the sub-valve is opened and element 36 is spaced apart from element 34 chamber 22 is relived (i.e. decreased in pressure) via the suction pressure of the suction chamber (Column 7 Line 24-28); conversely when the sub-valve is closed and element 36 is seated on element 34, the relief of refrigerant in chamber 22 via the suction chamber is blocked (i.e. pressure is maintained or increased due to ongoing communication with the crank chamber, Column 7 Line 10-24); thus the pressure sensitive body 6 and bellows 45 expands due to a decrease in chamber 22 pressure caused by communication with the suction pressure when the sub-valve is opened, and the pressure sensitive body 6 and bellows 45 contracts (comparatively speaking) due to an inability of chamber 22 being able to communicate with the suction pressure when the sub-valve is closed; therefore movement of elements 6,45 are according to the suction pressure as claimed) which is transmitted to the pressure-sensitive body via an intermediate communication passage (Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1) above) providing communication between (as seen in Figure 6B) the first communication passage 16 and the third communication passage 12;
a solenoid (3, Column 5 Line 51-Column 6 Line 14) that drives a rod (38, Column 6 Line 56-Column 7 Line 15) having a pressing portion (80, upper end of 38, Attached Figure 1) that presses the pressure-sensitive body (Column 9 Line 14-36, Column 10 Line 11-37, Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1) above);
a valve element 30 having the intermediate communication passage (Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1) above), a main valve portion (Attached Figure 1) to be separated from (separated from main valve seat, as seen in Figure 6C) and connected to the main valve seat (connected to main valve seat, as seen in Figures 6A & 6B) so as to open and close the valve hole (see Figures 6A-6C), and a restrictor portion 36; the restrictor portion opposing the pressing portion (element 36 opposes element 80 of the pressing portion); and
a first spring (42, Column 20 Line 58-63, Column 7 Line 6-15) that biases the valve element 30 in the valve closing direction of the main valve portion (it does, spring 42 biases element 30 upward toward seat 20), 
wherein the pressing portion (i.e. “upper end of 38” part of the pressing portion) presses on the flange of the pressure sensitive body (Attached Figure 1), and the pressing portion and the restrictor portion constitute a restrictor mechanism (the pressing portion and restrictor portion 36 are able to define a restrictor mechanism); wherein the restrictor mechanism adjusts an opening degree of the intermediate communication passage therebetween (i.e. adjusts an opening degree between restrictor 36 (i.e. sub-valve element 36) and element 34 (i.e. sub-valve seat 34) as seen in Fig 6A-6B), and
the rod 38 is relatively moved with respect to the valve element (as seen in Figures 2 and 3 the rod 38 moves relative to valve element 30).

Saeki USPN 9732874 does not show:  	wherein the pressing portion has a brim portion on a first side in an axial direction facing the flange of the pressure-sensitive body and an end surface on a second side opposite to the first side in the axial direction; the valve element having a first portion of the intermediate communication passage and the restrictor portion having a second portion of the intermediate communication passage; the restrictor portion having a minimum communication passage penetrating through a wall of the restrictor portion, wherein an opening area of the minimum communication passage is a smallest opening area in the intermediate communication passage; wherein the brim portion of the pressing portion presses on the flange of the pressure sensitive body; wherein the restrictor mechanism adjusts an opening degree of the intermediate communication passage between the end surface of the pressing portion and the restrictor portion, the opening degree of the intermediate communication passage is changed in accordance with an area of a clearance between the restrictor portion having the minimum communication passage and the end surface of the pressing portion, and (the rod is relatively moved with respect to the valve element ) so as to control an amount of separation between the pressing portion and the restrictor portion of the restrictor mechanism.

Further since the language of independent claim 1, is not anticipated or made obvious with the prior art of Saeki USPN 9732874, the language of independent claim 1 is additionally, unable to be made obvious by the claims in co-pending Application No. 16/957,340 in view of Saeki USPN 9732874. Thus the language of independent claim 1, as amended above overcomes the double patenting rejections set forth in the office action mailed on 10/26/2021. Thus the double patenting rejections of 10/26/2021 have been withdrawn.
Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746